FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL ANTONIO DE JESUS                          No. 09-72053
CHAVEZ-RIVERA,
                                                 Agency No. A098-896-326
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Manuel Antonio De Jesu Chavez-Rivera, a native and citizen of El Salvador,

petitions pro se for review of the decision of the Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
upholding the immigration judge’s denial of Chavez-Rivera’s applications for

asylum, withholding of removal, and relief under the Convention Against Torture.

      We reject Chavez-Rivera’s claim that he is eligible for asylum and

withholding of removal based on past harm by gangs and resistance to gang

recruitment, and his membership in the social group of young men who are sought

by gangs for recruitment. See Barrios v. Holder, 581 F.3d 855, 862 (9th Cir. 2009)

(refusal to join a gang does not make petitioner part of a particular social group);

Ramos-Lopez v. Holder, 563 F.3d 855, 862 (9th Cir. 2009) (young Honduran men

resisting recruitment do not constitute a particular social group); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a social group “young

men in El Salvador resisting gang violence”). Accordingly, because petitioner

failed to demonstrate that he was persecuted or fears persecution on account of a

protected ground, his asylum and withholding of removal claims fail. See Barrios,

581 F.3d at 856.

      Substantial evidence supports the BIA’s denial of Chavez-Rivera’s CAT

claim because petitioner failed to demonstrate that it is more likely than not that he

will be tortured with the acquiescence of the government if he returns to El

Salvador. See Santos-Lemus, 542 F.3d at 748.




                                           2                                    09-72053
      Chavez-Rivera’s contention that the agency deprived him of due process by

not properly considering the evidence and assessing the issues is not supported by

the record and does not constitute a colorable constitutional claim. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-72053